 



Exhibit 10.1

SECOND AMENDMENT TO COLLABORATION AGREEMENT

     This Second Amendment to Collaboration Agreement (this “Second Amendment”)
dated as of January 7, 2005 (the “Second Amendment Effective Date”), is by and
between Regeneron Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of New York and having its principal office at 777
Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron ”) and Aventis
Pharmaceuticals Inc., a corporation organized and existing under the laws of the
State of Delaware and having a principal place of business at 200 Crossing
Blvd., Bridgewater, New Jersey 08807 (“Aventis”).

INTRODUCTION

     WHEREAS, Regeneron and Aventis are Parties to a Collaboration Agreement,
having an Effective Date of September 5, 2003, as amended on December 31, 2004
(the “Collaboration Agreement”); and

     WHEREAS, Regeneron and Aventis have determined that it is desirable to
amend and restate certain provisions of the Collaboration Agreement and document
further agreements between them as set forth herein.

     NOW, THEREFORE, in consideration of the following mutual promises and
obligations and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

Capitalized terms used in this Second Amendment and not defined herein shall
have the meanings ascribed to them in the Collaboration Agreement. The term
“Excluded Ocular VEGF Products” as used in this Second Amendment shall have the
meaning ascribed to it in the amendments to Sections 1.162 and 1.165 of the
Collaboration Agreement set forth in Section 2 of this Second Amendment.

1.      Aventis Rights Outside of Collaboration. Section 2.4 shall be amended by
deleting subsections (d) and (e) in their entirety and replacing them with the
following new subsections (d) and (e). With respect to new Section 2.4(d),
below, the rights shall be deemed granted to the Parties retroactively as of the
Collaboration Agreement Effective Date, and each Party hereby waives any rights
it may have had under the deleted Section 2.4(d).

5



--------------------------------------------------------------------------------



 



“(d) Notwithstanding anything in Section 2.4 to the contrary, each Party and/or
its respective Affiliates shall be entitled to (i) initiate, sponsor and/or
conduct a clinical trial and/or (ii) participate, directly or indirectly,
whether through the provision of funds, grants or otherwise, in any clinical
trial, initiated, sponsored and/or conducted by any Third Party; in each of the
foregoing cases with respect to the combination of any Party (or its
Affiliate’s) product, including, but not limited to, in the case of Aventis,
EloxatinÒ (Oxaliplatin) and TaxotereÒ (Docetaxel), together with any Third Party
VEGF Product that has been granted a Marketing Approval for at least one
indication in the applicable country, including, but not limited to AvastinÒ
(Bevacizumab) (in the United States and any other country where bevacizumab has
been granted a Marketing Approval), in any oncology indication, unless (A) a
VEGF Product Developed under the Collaboration has been granted a Marketing
Approval in the applicable country for use in combination with such Party’s (or
its Affiliate’s) product in the same indication(s) as the one to be studied in
the intended clinical trial with the Third Party VEGF Product which is not
approved in such indication or (B) both the Third Party VEGF Product and a VEGF
Product Developed under the Collaboration have been granted a Marketing Approval
in the applicable country for use in combination with such Party (or its
Affiliate’s) product as the same indication to be studied in the intended
clinical trial with the Third Party VEGF Product and the relevant labeling of
both the Collaboration VEGF Product and the Third Party VEGF Product for such
indication is substantially similar. For any combination study with a Third
Party VEGF Product covered by this Section 2.4(d) commencing after the Second
Amendment Effective Date, the applicable Party shall notify the other Party
prior to initiating such trial, such notice to include a brief synopsis of the
protocol and a description of the Party’s (or its Affiliate’s) role(s) and
responsibilities in connection with the study. Further, for any combination
study with a Third Party VEGF Product covered by this Section 2.4(d), each Party
shall promptly provide the other Party with available results of such
combination study, unless such disclosure is prohibited by law or contract. Each
Party and/or its Affiliates shall be entitled to use data from clinical trials
permitted by this Section 2.4 to promote the combination of such Party product
together with such Third Party VEGF Product, unless a VEGF Product Developed
under the Collaboration has been granted a Marketing Approval in the applicable
country for use in combination with such Party product, in the same indication.
Neither Party nor its respective Affiliates shall receive any compensation or
other payments (either in cash or in kind) based

6



--------------------------------------------------------------------------------



 



on the development, promotion, or sale of Third Party VEGF Product. Neither
Party will intentionally delay the commencement, enrollment or completion of a
Clinical Study as a result of any ongoing or pending clinical trial permitted by
this Section 2.4(d). For the avoidance of doubt, neither Party nor its
respective Affiliates shall use or disclose any Party Information or New
Information subject to the confidentiality provisions of Article 16 in
connection with any of the activities described in this Section 2.4(d).

(e) Notwithstanding anything in Section 2.4 to the contrary, each Party may
initiate a Party or its Affiliate’s sponsored pivotal clinical trial in an
indication which combines a Party’s (or its Affiliate’s) product and a Third
Party VEGF Product if, and only if, such combination trial for Approval of such
Party’s (or its Affiliates) product is required in writing by a Regulatory
Authority, and, prior to the commencement of any such clinical trial, the
applicable Party provides the other Party with a copy of such written
notification, a writing of the commencement of such clinical trial, and a brief
synopsis of the protocol, including the expected commencement and completion
dates.”



2.   Ophthalmology Program. Effective as of Second Amendment Effective Date, the
scope of the Collaboration shall exclude all local administration of any VEGF
Product to the eye, including, without limitation, by topical, intravitreal,
periorbital, implants, or other means, for the treatment or diagnosis of any
ocular disease or disorder (the “Excluded Field”) and, except to the extent
required by Aventis to fulfill its obligations under this Second Amendment, all
licenses and rights granted by Regeneron to Aventis and its Affiliates under the
Collaboration Agreement with respect to VEGF Products (including, without
limitation, VEGF Trap Products) in the Excluded Field shall automatically
terminate and revert to Regeneron. In furtherance thereof, the definitions of
“VEGF Products” in Section 1.162 of the Collaboration Agreement, and “VEGF Trap
Products” in Section 1.165 shall each be amended by adding the following
sentences at the end thereof: “Notwithstanding anything herein to the contrary,
effective as of January 7, 2005, this definition shall specifically exclude any
molecule delivered via local administration to the eye, including, without
limitation, by topical, intravitreal, periorbital, implants, or other means,
(“Excluded Ocular VEGF Products”).” Furthermore, the definition of “Therapeutic
Area” in Section 1.159 of the Collaboration Agreement shall be amended by adding
after each reference to the phrase “diseases of the eye” therein a reference to
the parenthetical phrase “(other than through local administration to the eye)”.
For the avoidance of doubt, Regeneron and Aventis shall continue to collaborate
on the Development and Commercialization of all VEGF Products in the Territory
outside the Excluded Field under the terms of the Collaboration Agreement. To
further clarify, and by

7



--------------------------------------------------------------------------------



 



    way of example, for the purposes of determining the occurrence of a
milestone event delineated in Schedule 2, as amended, Excluded Ocular VEGF
Products shall not be considered VEGF Products, VEGF Trap Products or Regeneron
VEGF Products. For the further avoidance of doubt, after the Second Amendment
Effective Date, neither Aventis nor its Affiliates shall have any right, title,
or interest in Regeneron’s Excluded Ocular VEGF Products and Regeneron shall
have the sole discretion to undertake any further development or
commercialization of any Excluded Ocular VEGF Products, including, without
limitation, any VEGF Trap Products in the Excluded Field, either on its own or
with or through any Third Party licensee(s).   3.   Ocular Development Payments.
In the event that there is a first commercial sale of an Excluded Ocular VEGF
Product in any Major Market Country that predates the First Commercial Sale of a
VEGF Product in any Major Market Country, Aventis shall have the right to
receive Ocular Development Payments as part of the Quarterly True-Up until such
time as there is a First Commercial Sale of a VEGF Product in any Major Market
Country. “Ocular Development Payment” shall mean, with respect to the calendar
quarter beginning with the first calendar quarter commencing two years after the
first commercial sale of an Excluded Ocular VEGF Product in any Major Market
Country, unless Regeneron chooses to pay a higher amount in such calendar
quarter, the product of (x) the Ocular Development Balance, and (y) .05. The
“Ocular Development Balance” shall mean Seven Million Five-Hundred Thousand US
Dollars ($7,500,000.00) less the aggregate amount of Ocular Development Payments
made up to the end of the prior calendar quarter. The Development Balance shall
be reduced in an amount of and to the extent that any Ocular Development
Payments are made by Regeneron to Aventis.   4.   Confidentiality. Aventis shall
promptly collect and destroy, and cause its Affiliates to collect and destroy,
all documents containing Party Information or New Information relating solely to
the VEGF Products in the Excluded Field, and shall immediately cease and cause
its Affiliates to cease all further use of any such Party Information or New
Information with respect to VEGF Products in the Excluded Field. Each of Aventis
and Regeneron reaffirm their commitment under Article 16 to keep confidential
all New Information and all Party Information of the other Party. In accordance
therewith, the rights granted to Aventis under Section 2 of this Second
Amendment do not provide Aventis with any rights to use or disclose New
Information or Regeneron Party Information, unless otherwise provided under
Article 16 of the Collaboration Agreement. However, notwithstanding anything
provided in Section 16.1 to the contrary, as of the Second Amendment Effective
Date, Regeneron shall have the right to use and disclose, any New Information
and/or Regeneron’s Party Information for use in the manufacture, development,
use, and commercialization of Excluded Ocular VEGF Products anywhere in the
world; provided, however, that any such disclosure of confidential New
Information to a Third Party (other than a Governmental Authority or as part of
a public disclosure in the interest of patient

8



--------------------------------------------------------------------------------



 



    safety)shall be subject to confidentiality obligations to Regeneron on the
part of such Third Party at least as stringent as those set forth in the
Collaboration Agreement, except that the term of such confidentiality obligation
shall not be less than five (5) years.   5.   Initial Co-Development Plan. The
Parties agree to finalize a Co-Development Plan, which shall replace the Initial
Co-Development Plan, within ninety (90) days of the Second Amendment Effective
Date. Unless otherwise agreed by both Parties, the Co-Development Plan shall
include the Co-Development Budget and Development activities approved by the JSC
on December 23, 2004.   6.   Consideration. In consideration for Regeneron’s
agreement to enter into this Second Amendment, Aventis shall pay to Regeneron,
on or before January 21, 2005, a non-refundable, non-creditable termination and
restructuring payment of Twenty Five Million US Dollars ($25,000,000.00) (which
shall not be reduced by any withholding or similar taxes) (the “Termination
Payment”). The Termination Payment shall be considered a Development Cost solely
for purposes of determining the Development Balance in accordance with the
Collaboration Agreement. Regeneron may use the Termination Payment for any and
all purposes. Except for the agreement to consider the Termination Payment as a
Development Cost for purposes of determining the Development Balance, nothing in
this Second Amendment or the Collaboration Agreement shall entitle Aventis or
its Affiliates to any consideration, royalties, fees or payments based on the
manufacture, development or commercialization of any Excluded Ocular VEGF
Products.   7.   Purified Bulk Drug Substance. Regeneron shall be entitled to
use in the Excluded Field, free of charge, up to two kilograms of purified bulk
drug substance manufactured prior to the Second Amendment Effective Date for use
in the manufacture of Formulated Bulk VEGF Product (“Purified Bulk Drug
Substance”). In addition, Regeneron shall be entitled to use in the Excluded
Field, free of charge, up to two and one-half percent (2.5%) of Purified Bulk
Drug Substance manufactured by Regeneron after the Second Amendment Effective
Date. Upon at least twelve (12) months’ prior notice, Regeneron shall be
entitled to purchase at Manufacturing Cost two and one-half percent (2.5%) of
Purified Bulk Drug Substance manufactured after the Second Amendment Effective
Date by Aventis (or its Affiliates or Third Party contractors) for use in the
Excluded Field.   8.   Limitation on Aventis’ Rights to Develop or Commercialize
Excluded Ocular VEGF Products. During the Term, except as specifically set forth
in Section 7 of this Second Amendment, neither Aventis nor its Affiliates,
either alone or through any Third Party, shall develop, manufacture for use in
the Territory, promote or sell an Excluded Ocular VEGF Product. In the event
that during the Term (i) Aventis or one of its Affiliates acquires, directly or
indirectly, Control (as such term is defined below) of a Third Party, and
(ii) the Third Party or one of its

9



--------------------------------------------------------------------------------



 



    Affiliates is the owner of or is holding license rights to Patents relating
to an Excluded Ocular VEGF Product, and (iii) such an Excluded Ocular VEGF
Product, at the moment of acquiring Control, is in pre-clinical or clinical
development or accounts for more than 10% of such Third Party’s pharmaceutical
sales, then Aventis shall divest or cease the development or the
commercialization of the Excluded Ocular VEGF Product within twelve (12) months.
For the purpose of this paragraph, the term “Control” shall mean the ownership
of more than fifty (50) percent of the voting stock or similar interest.   9.  
Post-Amendment License. Regeneron shall have a fully paid-up and royalty free,
worldwide, exclusive license (which shall include the right to grant
sublicenses) from Aventis and its Affiliates under Aventis Patent Rights and
Aventis Know-How solely in connection with the development, manufacture, use and
sale of Excluded Ocular VEGF Products, in each case, either (i) existing as of
the time of the Second Amendment Effective Date (together with and all
substitutions, divisions, continuations, continuations-in-part, reissues,
reexaminations and extensions thereof and all counterparts thereof in any
country which arise on or after the Second Amendment Effective Date), or
(ii) discovered, created or reduced to practice in connection with Collaboration
activities.   10.   VEGF Product Labeling. Regeneron and Aventis shall use
Commercially Reasonable Efforts to include language in approved labeling for
VEGF Products Commercialized as part of the Collaboration stating that the
product is not intended for local administration to the eye. Regeneron shall use
Commercially Reasonable Efforts to include language in approved labeling for
Excluded Ocular VEGF Products stating that the product is not intended for
systemic administration.



11.   Regulatory Coordination. Regeneron and its Affiliates and licensees shall
have, and Aventis and its Affiliates hereby grant to Regeneron and its
Affiliates and licensees, the right to reference the BLA(s), IND(s), and any
Registration Filings and/or Approvals requested by Regeneron to support
Regeneron’s (and its Affiliates’ and licensees’, as applicable) IND, BLA,
Registration Filings and/or Approvals for Excluded Ocular VEGF Products anywhere
in the world. Promptly upon the request of Regeneron, Aventis or its Affiliate
shall submit a letter of authorization to FDA or the applicable Regulatory
Authority (and take such actions or make such other filings) in order to permit
any VEGF Product IND, BLA, Registration Filing and/or Approval to be
incorporated by reference in such Excluded Ocular VEGF Product regulatory
filings. Both Parties will cooperate with each other to develop and follow
specific procedures to be agreed upon to coordinate the exchange of necessary
safety/pharmacovigilance information from VEGF Products Developed and
Commercialized as part of the Collaboration and Excluded Ocular VEGF Products
developed and commercialized by Regeneron

10



--------------------------------------------------------------------------------



 



    and its licensees to ensure prompt communication of such notifications and
compliance with reporting obligations to Regulatory Authorities.   12.  
Miscellaneous Amendments to Collaboration Agreement. The following Sections in
the Collaboration Agreement shall be amended as follows: (a) Section 3.2(a) of
the Collaboration Agreement is hereby amended by deleting the second sentence
thereof and replacing it with the following sentence, “The exact number of
representatives of each party shall be as determined by such Party, but shall
include at least three (3) senior representatives from each Party.”
(b) Section 19.3 of the Collaboration Agreement is hereby amended by adding the
words “, the First Amendment to the Collaboration Agreement entered into between
the Parties as of December 31, 2004 or the Second Amendment to the Collaboration
Agreement entered into between the Parties as of January 7, 2005” following each
reference to the words “this Agreement” therein.   13.   Continuing Effect.
Except as specifically modified by this Second Amendment, all of the provisions
of the Collaboration Agreement are hereby ratified and confirmed to be in full
force and effect, and shall remain in full force and effect.   14.   Entire
Agreement; Successors and Assigns. The Collaboration Agreement, this Second
Amendment, and any written agreements executed by both Parties pertaining to the
subject matter therein, constitute the entire agreement between the Parties
hereto with respect to subject matter hereof and thereof. Said documents
supersede all other agreements and understandings between the Parties with
respect to the subject matter hereof and thereof, whether written or oral. This
Second Amendment shall be binding upon and shall inure to the benefit of the
Parties and their respective heirs, administrators, executors, Affiliates,
successors and permitted assigns.   15.   Headings. The section headings
contained in this Second Amendment are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Second Amendment.   16.  
Counterparts. This Second Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each Party
and delivered to the other Party.   17.   Miscellaneous. This Second Amendment
shall be governed by the laws of the State of New York, without regard to its
principles of conflicts of laws. Each Party hereby irrevocably and
unconditionally consents to the exclusive jurisdiction of the courts of the
State of New York, and the United States District Court for the Southern
District of New York for any action, suit or proceeding arising out of or
relating to this Second Amendment, waives any objections to such jurisdiction
and venue and agrees not to commence any action, suit or proceeding relating to
this Second Amendment except in such courts. This Second Amendment

11



--------------------------------------------------------------------------------



 



    supersedes all prior understandings and agreements, whether written or oral,
among the Parties hereto relating to the essence of this Second Amendment. If
there is a direct conflict between the provisions of the Collaboration Agreement
and this Second Amendment, this Second Amendment shall govern. This Second
Amendment may be amended only by a written instrument executed by each of the
Parties.   18.   Press Release. Regeneron shall have the right to file or
register this Second Amendment and a notification thereof with the United States
Securities and Exchange Commission. In addition, the Parties will issue a joint
press release on or promptly after the Second Amendment Effective Date
substantially in the form attached hereto as Exhibit A.

[Signatures appear on following page]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to
be executed as of the date hereof by a duly authorized corporate officer.

     
 
  AVENTIS PHARMACEUTICALS INC.
 
   

  By: /s/ Juergen Lasowski
 
   

  Name: Juergen Lasowski
 
   

  Title: Vice President, Business Development
& Strategy
 
   

  Date: January 7, 2005
 
   

  By: /s/ Pascal Soriot
 
   

  Name: Pascal Soriot

 
   

  Title: Chief Operating Officer & Head, U.S. Pharmaceutical Operations
 
   

  Date: January 7, 2005
 
   

  REGENERON PHARMACEUTICALS, INC.
 
   

  By: /s/ Murray Goldberg
 
   

  Name: Murray Goldberg

 
   

  Title: Senior Vice President, Finance &
Administration and Chief Financial Officer
 
   

  Date: January 7, 2005

13



--------------------------------------------------------------------------------



 



EXHIBIT A

FOR IMMEDIATE RELEASE

SANOFI-AVENTIS REAFFIRMS COMMITMENT TO ALLIANCE
WITH REGENERON PHARMACEUTICALS

Partners Approve Broad-based Cancer Development Program
for the VEGF Trap

Regeneron To Receive $25 million Clinical Development Milestone Payment
Plus Additional $25 Million Payment

Tarrytown, NY – January 10, 2005 – Sanofi-aventis (EURONEXT: SAN and NYSE: SNY)
announced today that, following a review of the Vascular Endothelial Growth
Factor (VEGF) Trap program, they have reaffirmed their commitment to develop the
VEGF Trap in oncology in collaboration with Regeneron Pharmaceuticals Inc.
(Nasdaq: REGN). The companies will evaluate the VEGF Trap in a variety of cancer
types, both in single-agent studies and in combination with chemotherapy.
Sanofi-aventis also announced that Regeneron has earned a $25 million clinical
development milestone payment.

“This is an exciting time for us as we continue to gather evidence on the
potential of the VEGF Trap to block the formation of blood vessels that fuel the
growth of cancerous tumors. All of us at Regeneron are looking forward to
working with sanofi-aventis to accelerate the development of the VEGF Trap,”
noted Leonard S. Schleifer, M.D., Ph.D., Regeneron’s President and Chief
Executive Officer. “Sanofi-aventis is clearly committed to discovery,
development, and commercialization of innovative products. Its expertise in
oncology, driven by its commitment to the VEGF Trap, can provide a great
resource for us in moving the program forward.”

Marc Cluzel, M.D., Ph.D., Vice President, International Development, Sciences &
Medical Affairs of sanofi-aventis added “This is an important partnership for
sanofi-aventis and we continue to believe that the blockage of VEGF is one of
the most innovative approaches to targeted cancer therapy.”

In addition, the companies have agreed that the exclusive right to develop and
commercialize the VEGF Trap for eye diseases through local delivery systems
reverts today to Regeneron. The collaboration will not currently pursue systemic
delivery for eye disease.

14



--------------------------------------------------------------------------------



 



In connection with this agreement, sanofi-aventis will make a one-time, final
payment to Regeneron of $25 million of which 50% is repayable to sanofi-aventis
following commercialization of the VEGF Trap.

About Regeneron

Regeneron is a biopharmaceutical company that discovers, develops, and intends
to commercialize therapeutic medicines for the treatment of serious medical
conditions. Regeneron has therapeutic candidates in clinical trials for the
potential treatment of cancer and eye diseases, rheumatoid arthritis and other
inflammatory conditions, asthma, and obesity and has preclinical programs in
other diseases and disorders. Regeneron corporate headquarters are in Tarrytown,
NY. For more information, please visit www.regn.com.

For Regeneron:
This news release discusses historical information and includes forward-looking
statements about Regeneron and its products, programs, finances, and business,
all of which involve a number of risks and uncertainties, such as risks
associated with preclinical and clinical development of drugs and biologics,
determinations by regulatory and administrative governmental authorities,
competitive factors, technological developments, the availability and cost of
capital, the costs of developing, producing, and selling products, the potential
for any collaboration agreement to be canceled or to terminate without any
product success, and other material risks. A more complete description of these
risks can be found in Regeneron’s filings with the United States Securities and
Exchange Commission, including its Form 10-K(A) for the year ended December 31,
2003 and Form 10-Q for the quarter ended September 30, 2004. Regeneron does not
undertake any obligation to update publicly any forward-looking statement,
whether as a result of new information, future events, or otherwise unless
required by law.

About Sanofi-aventis

Sanofi-aventis is the world’s 3rd largest pharmaceutical company, ranking number
1 in Europe. Backed by a world-class R&D organization, sanofi-aventis is
developing leading positions in seven major therapeutic areas: cardiovascular
disease, thrombosis, oncology, diabetes, central nervous system, internal
medicine, vaccines. Sanofi-aventis is listed in Paris (EURONEXT : SAN) and in
New York (NYSE : SNY).

# # #

     
Contact Information:
   
Investors:
Charles Poole
Vice President, Investor Relations
(914) 345-7640
charles.poole@regeneron.com
  Media:
Lauren Tortorete
Media Relations
(212) 845-5609
ltortorete@biosector2.com

15



--------------------------------------------------------------------------------



 



Additional information about Regeneron and recent news releases are available on
Regeneron’s Worldwide Web Home Page at www.regeneron.com

16



--------------------------------------------------------------------------------



 



FINAL VERSION SANOFI-AVENTIS
07/01/05

Sanofi-aventis and Regeneron Pharmaceuticals
reaffirm development commitment

Paris, France – January 10, 2005 – Sanofi-aventis (EURONEXT: SAN and NYSE: SNY)
announced today that, following a review of the Vascular Endothelial Growth
Factor (VEGF) Trap program, they have reaffirmed their commitment to develop the
VEGF Trap in oncology in collaboration with Regeneron Pharmaceuticals Inc.
(Nasdaq: REGN). The companies will evaluate the VEGF Trap in a variety of cancer
types, both in single-agent studies and in combination with chemotherapy.
Sanofi-aventis also announced that Regeneron has earned a $25 million clinical
development milestone payment.

“This is an exciting time for us as we continue to gather evidence on the
potential of the VEGF Trap to block the formation of blood vessels that fuel the
growth of cancerous tumors. All of us at Regeneron are looking forward to
working with sanofi-aventis to accelerate the development of the VEGF Trap,”
noted Leonard S. Schleifer, M.D., Ph.D., Regeneron’s President and Chief
Executive Officer. “Sanofi-aventis is clearly committed to discovery,
development, and commercialization of innovative products. Its expertise in
oncology, driven by its commitment to the VEGF Trap, can provide a great
resource for us in moving the program forward.”

Marc Cluzel, M.D., Ph.D., Vice President, International Development, Sciences &
Medical Affairs of sanofi-aventis added : “this is an important partnership for
sanofi-aventis and we continue to believe that the blockage of VEGF is one of
the most innovative approaches to targeted cancer therapy.”

In addition, the companies have agreed that the exclusive right to develop and
commercialize the VEGF Trap for eye diseases through local delivery systems
reverts today to Regeneron. The collaboration will not currently pursue systemic
delivery for eye disease.

In connection with this agreement, sanofi-aventis will make a one-time payment
to Regeneron of $25 million, of which 50% is repayable to sanofi-aventis
following commercialization of the VEGF Trap.

17



--------------------------------------------------------------------------------



 



About Sanofi-aventis

Sanofi-aventis is the world’s 3rd largest pharmaceutical company, ranking number
1 in Europe. Backed by a world-class R&D organization, Sanofi-aventis is
developing leading positions in seven major therapeutic areas: cardiovascular
disease, thrombosis, oncology, diabetes, central nervous system, internal
medicine, vaccines. Sanofi-aventis is listed in Paris (EURONEXT : SAN) and in
New York (NYSE : SNY).

For Sanofi-aventis :
This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995. Forward-looking statements are
statements that are not historical facts. These statements include financial
projections and estimates and their underlying assumptions, statements regarding
plans, objectives and expectations with respect to future operations, products
and services, and statements regarding future performance. Forward-looking
statements are generally identified by the words “expect,” “anticipates,”
“believes,” “intends,” “estimates,” “plans” and similar expressions. Although
sanofi-aventis’ management believes that the expectations reflected in such
forward-looking statements are reasonable, investors are cautioned that
forward-looking information and statements are subject to various risks and
uncertainties, many of which are difficult to predict and generally beyond the
control of sanofi-aventis, that could cause actual results and developments to
differ materially from those expressed in, or implied or projected by, the
forward-looking information and statements. These risks and uncertainties
include those discussed or identified in the public filings with the SEC and the
AMF made by Sanofi-aventis and Aventis, including those listed under
“Forward-Looking Statements” and “Risk Factors” in sanofi-aventis’s annual
report on Form 20-F for the year ended December 31, 2003 and those listed under
“Cautionary Statement Regarding Forward-Looking Statements” and “Risk Factors”
in Aventis’s annual report on Form 20-F for the year ended December 31, 2003.
Other than as required by applicable law, sanofi-aventis does not undertake any
obligation to update or revise any forward-looking information or statements.

About Regeneron

Regeneron is a biopharmaceutical company that discovers, develops, and intends
to commercialize therapeutic medicines for the treatment of serious medical
conditions. Regeneron has therapeutic candidates in clinical trials for the
potential treatment of cancer and eye diseases, rheumatoid arthritis and other
inflammatory conditions, asthma, and obesity and has preclinical programs in
other diseases and disorders. Regeneron corporate headquarters are in Tarrytown,
NY. For more information, please visit www.regn.com.

18